Citation Nr: 1218847	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  10-35 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypothyroidism, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from May 1964 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for hypothyroidism and erectile dysfunction. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A May 2009 rating decision granted service connection for diabetes mellitus, Type 2 based on the Veteran's exposure to herbicides when his ship docked in Vietnam during the Vietnam Conflict.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309. 

In May 2009, the Veteran requested service connection for a thyroid condition as secondary to his service-connected diabetes mellitus.  In June 2009, he requested service connection for erectile dysfunction as secondary to his service-connected diabetes mellitus.  In his August 2010 substantive appeal, the Veteran also stated that his thyroid disorder and erectile dysfunction were due to Agent Orange exposure in Vietnam. 

A VA compensation examination was conducted in August 2009.  The examiner noted that the Veteran's hypothyroidism was not caused by service, a result of service, or secondary to diabetes mellitus.  The examiner also noted that it was less likely as not that the Veteran's erectile dysfunction was caused by or a result of diabetes mellitus.  However, an opinion that something "is not related to" or "is not due to" does not answer the question of aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).  

In addition to entitlement to secondary service connection due to diabetes mellitus, the record shows a possible theory of entitlement based on secondary service connection due service-connected coronary artery disease, as the August 2009 VA compensation examiner stated that the Veteran's erectile dysfunction had its onset six months after the Veteran's coronary artery bypass graft surgery in 1994.  

Thus, on remand a medical opinion should be obtained as to whether the Veteran's thyroid disorder and erectile dysfunction are related to his in-service Agent Orange exposure or were caused or aggravated by his service-connected diabetes mellitus or coronary artery disease. 

Finally, as the Veteran appears to receive ongoing treatment from VA, his recent treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since November 2010.

2.  Thereafter, return the claims file to the August 2009 VA compensation examiner.  If this examiner is no longer available, then obtain an opinion from another examiner.  In this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or, instead, this requested medical opinion can be provided just with review of the c-file.

The examiner also should provide an opinion as to the following:  

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypothyroidism had its clinical onset during active service or is related to any in-service disease, event, or injury, including exposure to Agent Orange.

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction had its clinical onset during active service or is related to any in-service disease, event, or injury, including exposure to Agent Orange.

(c)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypothyroidism
was caused by his diabetes mellitus and/or coronary artery disease.  

(d)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction was caused by his diabetes mellitus and/or coronary artery disease.  

(e) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypothyroidism was aggravated by his diabetes mellitus and/or coronary artery disease.  

(f) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction was aggravated by his diabetes mellitus and/or coronary artery disease.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3.  After the requested opinions have been obtained, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action. 

4.  Finally, readjudicate the claims on appeal.  If any benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

